Order entered November 23, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01323-CV

                                   JAMES L. ROSS, Appellant

                                                 V.

                                   JAMES S. BELL, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-02418-C

                                             ORDER
        Before the Court is appellant’s motion for extension of time to file his jurisdictional letter

brief. We GRANT the motion. Appellant shall file his letter brief on or before December 28,

2015.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE